UNITED STATES COURT OF APPEALS                    FILED
                                 FOR THE NINTH CIRCUIT                    JAN 4 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
GUILLERMO PEREZ-MARTINEZ,                       No.    16-72256

                   Petitioner,                  Agency No. A205-405-869

 v.
                                                ORDER
MATTHEW G. WHITAKER, Acting
Attorney General,

                   Respondent.

Before: SILVERMAN, BEA, and WATFORD, Circuit Judges.

        Perez-Martinez’s petition for panel rehearing (Docket Entry No. 23) is

granted. The petition for rehearing en banc (Docket Entry No. 23) is denied as

moot.

        The memorandum disposition filed on May 18, 2018 (Docket Entry No. 22)

is withdrawn. A replacement memorandum disposition will be filed concurrently

with this order.
                              NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO PEREZ-MARTINEZ,                       No.    16-72256

                Petitioner,                     Agency No. A205-405-869

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before: SILVERMAN, BEA, and WATFORD, Circuit Judges.

       Guillermo Perez-Martinez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying cancellation of removal. Our jurisdiction

is governed by 8 U.S.C. § 1252. We grant in part and dismiss in part the petition


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      The BIA did not have the benefit of Pereira v. Sessions, 138 S. Ct. 2105,

201 L. Ed. 2d 433 (2018), which held that a notice to appear that does not specify a

time and date of hearing does not trigger the stop-time rule, when it denied

cancellation of removal for failure to establish ten years of continuous physical

presence. Thus, we remand for the BIA to consider continuous physical presence

in light of Pereira.

      We lack jurisdiction to review Perez-Martinez’s unexhausted contentions

regarding ineffective assistance of counsel. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in

an alien’s administrative proceedings before the BIA.”).

     PETITION FOR REVIEW GRANTED in part; DISMISSED in part;
and REMANDED.




                                          2                                    16-72256